958 So. 2d 512 (2007)
Dante G. MANYARI, Appellant,
v.
Maria A. MANYARI, Appellee.
No. 3D06-1636.
District Court of Appeal of Florida, Third District.
May 30, 2007.
Ilene F. Tuckfield, for appellant.
Braswell Sallato, P.A. and Maria Teresa Sallato, for appellee.
Before GREEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Based on the record before us, we cannot conclude that the trial court abused its discretion in permitting the former wife to relocate to Chile with the parties' minor child based upon its findings made pursuant to Section 61.13(2)(d), Florida Statutes (2005). See e.g., Segarra v. Segarra, 947 So. 2d 543, 546 (Fla. 3d DCA 2007)(District court reviews for abuse of discretion trial court's decision on petition for relocation of child); Dorta-Duque v. Dorta-Duque, 791 So. 2d 1148, 1149 (Fla. 3d DCA 2001)(same). Accordingly, we affirm.